DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on August 16, 2022, for the application with serial number 17/266,737.

Claims 1, 2, and 4-12  are amended.
Claim 3 is canceled.
Claims 14 is added.
Claims 1, 2, and 4-14 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims represent a technological improvement.  See Remarks p. 9.  The Examiner respectfully disagrees.  The claims recite steps for making a calculation to impute hypothetical sales numbers for a  product when an out of stock occurs based on a prorated term or ‘composition ratio’ established from historical data.  Contrary to the Applicant’s assertions, the claims merely represent the implementation of an abstract idea using generic computer hardware.  The present specification odes not cover a technical solution to a technical problem.
The Applicant further contends that the claims are subject matter eligible because they recite a computer processor.  See Remarks p. 12.  The Examiner respectfully disagrees.  A computer processor is generic computer hardware that does not amount to significantly more than an abstract idea.  See MPEP §2106.05(b)  
The Applicant further contends that the claims are subject matter eligible because they recite steps that are not well-understood, routine, and conventional.  In response, the Examiner points out that the rejection, below, does not allege that the elements are well-understood, routine, and conventional.  Rather, the elements of the claims, aside from the generic computer hardware, are all part of the abstract idea of composition ratio calculation and correction.  The Examiner additionally notes that a prior art analysis and a subject matter eligibility analysis are separate and distinct.  Because the rejection does not allege that the elements of the claims are well-understood, routine, and conventional; no Berkheimer evidence is necessary to sustain the rejection.  The rejection, below, considers each and every limitation individually, and in combination, in arriving at the conclusion that the claims are not subject matter eligible.  The features have not been considered in a vacuum, as alleged by the Applicant.  Instead, a thorough analysis has been conducted to arrive at a conclusion of ineligibility.  
The Applicant additionally contends that the present claims are no longer directed to making a mathematical calculation because the word “calculating” in the claims has been replaced by the word “generating.”  See Remarks p. 15.  The Examiner respectfully disagrees.  Regardless of the choice of these apparently synonymous and interchangeable words, the claims are still directed to a mathematical calculation.  For example, the steps of independent claim 1 are directed to composition ratio calculation and correction.  Necessary and related steps for data input and data reporting are also recited, and they are part of the abstract idea.  The claims are directed to an abstract idea without significantly more. 
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Verfuerth reference, cited in the rejection of the independent claims, below.  The applicant’s arguments are moot in light of the newly cited reference.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-14  are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 2, and 4-14  are all directed to one of the four statutory categories of invention, the claims are directed to composition ratio calculation and correction (as evidenced by exemplary claim 1; “generating a single product sales composition ratio” and “correcting the single product sales composition ratio”), an abstract idea.  Mathematical concepts are ineligible abstract ideas, including calculations and formulas.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “generating a single products sales composition ratio;” “obtaining an out-of-stock period;” “generating a sales prospect quantity;” and “correcting the single product sales composition ratio.”  The steps are all steps for data input, mathematical calculation, processing, and reporting related to the abstract idea of composition ratio calculation and correction that, when considered alone and in combination, are part of the abstract idea of composition ratio calculation and correction.  The dependent claims further recite steps for calculation, processing, and reporting (see claims 2, 4-7, 9, and 11-14) related to the abstract idea of composition ratio calculation and correction that are part of the abstract idea of composition ratio calculation and correction.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a mathematical calculation for quantifying retail sales, which is a mathematical concept.   
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a device with units in independent claim 1; and a computer readable medium in independent claim 10. No hardware is recited in independent claim 8). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a device with units in independent claim 1; and a computer readable medium in independent claim 10. No hardware is recited in independent claim 8) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Furthermore: Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 8 and 9 are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101 Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010).  
A useful test for assessing subject matter eligibility under §101 is to determine whether a claimed process is either: (1) tied to a particular machine or apparatus, or (2) transforms a particular article to a different state or thing.  
With respect to independent claim 8, the claim language recites the steps of calculating a ratio, obtaining a period, calculating a quantity, and correcting the ratio.  Here, there is insufficient recitation of a machine or transformation, and/or involvement of machine, or transformation with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the result, or merely recites a field in which the method is intended to be applied.
Dependent claim 9 is rejected based upon the same rationale, wherein the claim language does not include the required tie or transformation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0132717 A1 to Doi (hereinafter ‘DOI’) in view of US 2007/0061210 A1 to Chen et al. (hereinafter ‘CHEN’) and US 20090299811 A1 to Verfuerth et al. (hereinafter ‘VERFUERTH’).

Claim 1 (Currently Amended):
DOI discloses a composition ratio correction device  comprising a memory storing instructions; and a hardware processor (see abstract; a method implemented by a computer) configured to execute the instructions to implement (see ¶[0059]; various types of programs) to: 
generating a single product sales composition ratio that is a ratio of a sales quantity of each target product to total sales, in a predetermined aggregation period, in a product category to which the target product belongs (see ¶[0121] a composition ratio for the item categories in the first week of the year 2015 based on sales records), the target product which is a food (see ¶[[0077], [0199], [0207]-[0208] and [0211]; miscellaneous goods.  Examiner Note: the ‘items’ and ‘goods’ taught by DOI teach a genus that includes the species of ‘food.’  The species of ‘food’ does not provide a separate, functional distinction from the genus of items and goods taught by DOI); 
DOI does not specifically disclose, but CHEN discloses, obtaining an out-of-stock period for the target product (see ¶[0013]; determine a store inventory and a floor inventory over a time period, and classify one or more out of stock occurrences within the time period based on the store inventory and the floor inventory);
generating a sales prospect quantity of the target product during the out-of-stock period for the target product, based on the total sales in the product category to which the target product belongs during the out-of-stock period for the target product and the generated ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales); and 
correcting the single product sales composition ratio for each target product using a value which is generated by adding the generated sales prospect quantity to the sales quantity of the target product (see again abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales); and
predicting a single product demand quantity of the target product included in the product category, based on the predicted result of the quantity of demands for each product category in the aggregation period and the corrected single product sales composition ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.
The combination of DOI and CHEN does not explicitly disclose, but VERFUERTH discloses, outputting the predicted single product demand quantity of the target product in a different manner from an unpredicted single product demand quantity of the target products (see ¶[0045]; provide a financial summary table with sales actually made, lost sales, and total potential sales).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  VERFUERTH discloses a method for reporting sales data with a financial summary table that includes actual sales, lost sales, and potential sales.  It would have been obvious to report sales figures as taught by VERFUERTH in the system executing the method of DOI and CHEN with the motivation to communicate sales performance.

Claim 2 (Currently Amended)
The combination of DOI, CHEN, and VERFUERTH discloses the composition ratio correction device according to claim 1.
DOI does not specifically disclose, but CHEN discloses, wherein the hardware processor is further configured to execute the instructions to implement generating in the predetermined aggregation period, total sales in the product category to which the target product belongs during the time period when the target product was out of stock (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 5 (Currently Amended)
The combination of DOI, CHEN, and VERFUERTH discloses the composition ratio correction device according to claim 2.
DOI does not explicitly disclose, but CHEN discloses, wherein the memory comprises a storage that stores past total sales in each product category on an hourly basis, wherein the hardware processor is further configured to execute the instructions to implement: obtaining the total sales from a storage that stores past total sales in each product category on an hourly basis, corresponding to the time period when the target product was out of stock, in the product category to which the target product belongs, and generating the obtained total sales for each aggregation period (see ¶[0028]; POS data may be available on an hourly basis).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from hourly point-of-sale data and lost sales.  It would have been obvious to include the hourly point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 6 (Currently Amended)
The combination of DOI, CHEN, and VERFUERTH discloses the composition ratio correction device according to claim 1.
DOI further discloses wherein the hardware processor is further configured to execute the instructions to implement averaging one or more single product sales composition ratios and the corrected single product sales composition ratios in the past aggregate period (see abstract and¶[0148]-[0149]; calculate average sales records. A budget amount is distributed according to sales ratio).

Claim 7 (Currently Amended)
The combination of DOI, CHEN, and VERFUERTH discloses the composition ratio correction device according to claim 1.
DOI does not explicitly disclose, but CHEN discloses, wherein the hardware processor is further configured to execute the instructions to implement: generating the ratio of the sales quantity on a daily basis, and generating the single product sales composition ratio on the daily basis (see ¶[0030]; calculate daily store demand).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculated based on daily demand and sales values.  It would have been obvious to include the daily sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 8 (Currently Amended) 
DOI discloses a composition ratio correction method comprising: generating a single product sales composition ratio that is a ratio of a sales quantity of each target product to total sales in a product category to which the target product belongs (see ¶[0121] a composition ratio for the item categories in the first week of the year 2015 based on sales records), the target product which is food (see ¶[[0077], [0199], [0207]-[0208] and [0211]; miscellaneous goods.  Examiner Note: the ‘items’ and ‘goods’ taught by DOI teach a genus that includes the species of ‘food.’  The species of ‘food’ does not provide a separate, functional distinction from the genus of items and goods taught by DOI); 
DOI does not specifically disclose, but CHEN discloses, obtaining an out-of-stock period for the target product (see ¶[0013] and [0043] & claim 22; identifying and classifying one or more out of stock occurrences within a time period, and root causes are identified for the time period in which out of stock occurrences occurred); 
generating a sales prospect quantity of the target product during the out-of-stock period for the target product, based on the total sales in the product category to which the target product belongs during the out-of-stock period for the target product and the generated ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales); and 
correcting the single product sales composition ratio for each target product using a value which is generated by adding the generated sales prospect quantity to the sales quantity of the target product (see again abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales); and
predicting a single product demand quantity of the target product included in the product category, based on the predicted result of the quantity of demands for each product category in the aggregation period and the corrected single product sales composition ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.
The combination of DOI and CHEN does not explicitly disclose, but VERFUERTH discloses, outputting the predicted single product demand quantity of the target product in a different manner from an unpredicted single product demand quantity of the target products (see ¶[0045]; provide a financial summary table with sales actually made, lost sales, and total potential sales).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  VERFUERTH discloses a method for reporting sales data with a financial summary table that includes actual sales, lost sales, and potential sales.  It would have been obvious to report sales figures as taught by VERFUERTH in the system executing the method of DOI and CHEN with the motivation to communicate sales performance.

Claim 9 (Currently Amended)
The combination of DOI, CHEN, and VERFUERTH discloses the composition ratio correction method according to claim 8.
DOI does not specifically disclose, but CHEN discloses, further comprising generating, in the predetermined aggregation period, total sales in the product category to which the target product belongs during the time period when the target product was out of stock (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 10 (currently amended)
DOI discloses a non-transitory computer readable information recording medium (see ¶[0002]; a recording medium) storing a composition ratio correction program (see ¶[0059]; various types of programs), when executed by a processor, that performs a method for: generating a single product sales composition ratio that is a ratio of a sales quantity of each target product to total sales, in a predetermined aggregation period, in a product category to which the target product belongs (see ¶[0121] a composition ratio for the item categories in the first week of the year 2015 based on sales records), the target product which is a food (see ¶[[0077], [0199], [0207]-[0208] and [0211]; miscellaneous goods.  Examiner Note: the ‘items’ and ‘goods’ taught by DOI teach a genus that includes the species of ‘food.’  The species of ‘food’ does not provide a separate, functional distinction from the genus of items and goods taught by DOI); 
DOI does not specifically disclose, but CHEN discloses, obtaining an out-of-stock period for the target product (see ¶[0013] and [0043] & claim 22; identifying and classifying one or more out of stock occurrences within a time period, and root causes are identified for the time period in which out of stock occurrences occurred); 
generating a sales prospect quantity of the target product during the out-of-stock period for the target product, based on the total sales in the product category to which the target product belongs during the out-of-stock period for the target product and the generated ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales); and 
correcting the single product sales composition ratio for each target product using a value which is generated by adding the generated sales prospect quantity to the sales quantity of the target product (see again abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales), 
predicting a single product demand quantity of the target product included in the product category, based on the predicted result of the quantity of demands for each product category in the aggregation period and the corrected single product sales composition ratio (see abstract and ¶[0029]-[0030]; an expected lost sales value is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.
The combination of DOI and CHEN does not explicitly disclose, but VERFUERTH discloses, outputting the predicted single product demand quantity of the target product in a different manner from an unpredicted single product demand quantity of the target products (see ¶[0045]; provide a financial summary table with sales actually made, lost sales, and total potential sales).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  VERFUERTH discloses a method for reporting sales data with a financial summary table that includes actual sales, lost sales, and potential sales.  It would have been obvious to report sales figures as taught by VERFUERTH in the system executing the method of DOI and CHEN with the motivation to communicate sales performance.

Claim 11 (Currently Amended)
The combination of DOI, CHEN, and VERFUERTH discloses the non-transitory computer readable information recording medium according to claim 10.
DOI does not specifically disclose, but CHEN discloses, further comprising generating, in the predetermined aggregation period, total sales in the product category to which the target product belongs during the time period when the target product was out of stock (see abstract and ¶[0029]-[0030]; an expected lost sales value for an out of stock is determined based on daily demand.  True demand is then calculated from point-of-sale data and expected lost sales),
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  It would have been obvious to include the point-of-sale data and lost sales as taught by CHEN in the system executing the method of DOI with the motivation to measure sales performance.

Claim 12 (Currently Amended)
The combination of DOI, CHEN, and VERFUERTH discloses the composition ratio correction device according to claim 1.
DOI further discloses wherein the hardware processor is further configured to execute the instructions to implement determining whether or not to add the sales prospect quantity of the target product in the out-of-stock period to a number of sales of the target product according to a type of the target product  (see ¶[0121] a composition ratio for the item categories in the first week of the year 2015 based on sales records).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0132717 A1 to DOI in view of US 2007/0061210 A1 to CHEN et al. and US 20090299811 A1 to VERFUERTH et al. as applied to claim 1 above, and further in view of US 9858579 B1 to Coleman et al. (hereinafter ‘COLEMAN’).

Claim 4 (Currently Amended)
The combination of DOI, CHEN, and VERFUERTH discloses the composition ratio correction device according to claim 1.
The combination of DOI, CHEN, and VERFUERTH does not explicitly disclose, but COLEMAN discloses, wherein the hardware processor is further configured to execute a software code to implement selecting, as the target product for generating the single product sales composition ratio, a product that has achieved rankings equal to or higher than a predetermined ranking for the sales quantity in the past predetermined period over a predetermined number of times (see col 13, ln 32-48; impute stock outs and adjust data by tracking related items in a demand group).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]).  COLEMAN discloses imputing missing data by using data from related items in a demand group.   It would have been obvious to impute data as taught by COLEMAN in the calculation of DOI with the motivation to measure sales performance.   

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0132717 A1 to DOI in view of US 2007/0061210 A1 to CHEN et al. and US 20090299811 A1 to VERFUERTH et al. as applied to claims 1 and 12 above, and further in view of US 20150100514 A1 to Parris (hereinafter ‘PARRIS’).

Claim 13 (Previously Presented)
The combination of DOI, CHEN, and VERFUERTH discloses the composition ratio correction device according to claim 12. 
The combination of DOI, CHEN, and VERFUERTH does not specifically disclose, but PARRIS discloses, wherein the type of the target product is a standard product or a seasonal product (see ¶[0102]; an indication of whether the item is seasonal).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance (see abstract and ¶[0121]) based on categories of items (see ¶[0125).  PARRIS discloses that categories of items may include whether the product is seasonal.  It would have been obvious to categories products as seasonal as taught by PARRIS in the system executing the method of DOI with the motivation to measure sales performance for categories of items.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0132717 A1 to DOI  in view of US 2007/0061210 A1 to CHEN et al. and US 20090299811 A1 to VERFUERTH et al. as applied to claim 1 above, and further in view of US 7092918 B1 to Delurgio et al. (hereinafter ‘DELURGIO’).

Claim 14 (New)
The combination of DOI, CHEN, and VERFUERTH discloses the composition ratio correction device according to claim 1. 
DOI does not specifically disclose, but VERFUERTH discloses, wherein outputting the predicted single product demand quantity in the different manner from the unpredicted single product demand quantity comprises displaying the predicted single product quantity in a table with unpredicted single product demand quantities, of the unpredicted single product demand quantity of the target products (see ¶[0045]; provide a financial summary table with sales actually made, lost sales, and total potential sales).
DOI further discloses of ones of the target products including the target product and at least one other target product (see abstract; item categories for a brand.  See also ¶[0075]-[0078]; a product number and item name), 
The combination of DOI, CHEN, and VERFUERTH does not specifically disclose, but DELURGIO wherein, in the table, a display of the single product demand quantity is highlighted as compared to the unpredicted single product demand quantities of the ones of the target products including the target product and at least one other target product (see col 13, ln 11-21; highlighting is employed to indicate a scenario that is selected by a user).
DOI does not specifically disclose, but VERFUERTH discloses, wherein the table indicates a sales performance history of the ones of the target products including the target product and at least one other target product over plurality of days (see ¶[0045]; provide a financial summary table with sales actually made, lost sales, and total potential sales).
DOI discloses a budget management data method that includes the use of composition ratio as a measure of sales performance for items and products (see abstract and ¶[0121]).  CHEN discloses reducing retail out-of-stocks, where sales values are determined based on a true demand calculation derived from point-of-sale data and lost sales.  VERFUERTH discloses a method for reporting sales data with a financial summary table that includes actual sales, lost sales, and potential sales.  It would have been obvious to report sales figures as taught by VERFUERTH in the system executing the method of DOI and CHEN with the motivation to communicate sales performance.
DELURGIO discloses an apparatus for merchandise price optimization that uses highlighting to distinguish various scenarios in a table.  It would have been obvious to use the highlighting as taught by DELURGIO in the system executing the method of DOI, CHEN, and VERFUERTH with the motivation to distinguish various scenarios in a table.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624